Filed 1/28/21 In re Cameron T. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

In re CAMERON T., a Person                              B304286
Coming Under the Juvenile
Court Law.

LOS ANGELES COUNTY                                      (Los Angeles County
DEPARTMENT OF                                           Super. Ct. No. 18CCJP05079A)
CHILDREN AND FAMILY
SERVICES,
    Plaintiff and Respondent,
         v.
DAVID T.,
    Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Stephen Marpet, Juvenile Court Referee.
Affirmed.
      Konrad S. Lee, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Sally Son, Deputy County Counsel, for
Plaintiff and Respondent.
                    _______________________
      David T., the father of two-year-old Cameron T., appeals
from the juvenile court’s December 6, 2019 order pursuant to
Welfare and Institutions Code section 366.261 terminating his
parental rights and identifying adoption as the permanent plan
for Cameron. Father contends the juvenile court committed
prejudicial error in proceeding with the section 366.26 hearing in
his absence. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      A.    Dependency Petition and Detention
            1.    July 2018 Incident
      The Los Angeles County Department of Children and
Family Services (Department) received a referral on July 22,
2018 alleging Kylee L.’s (Mother) and Father’s general neglect of
then almost one-month-old Cameron. After leaving Cameron
with Britny, the maternal aunt, on July 19, 2018, Mother and
Father “partied” for multiple nights. Mother stated she got “too
drunk” and “used methamphetamine and cocaine” to prevent
alcohol-induced vomiting. Father also “got really drunk” and
smoked methamphetamine.
      On July 22, 2018, when Britny attempted to return
Cameron to Mother and Father, Britny found Mother and Father
asleep in a car. Britny stated that “when she tried to wake up
[Mother,] it looked like she was under the influence of some type
of drug” because Mother was “groggy and slurring her words in
the beginning.” After Britny called the police, Mother told a
police officer that she and Father were not under the influence of


1     Undesignated statutory references are to the Welfare and
Institutions Code.




                                2
drugs. The police told Britny to take Cameron home with her
pending the Department’s investigation. Britny called the police
because “she want[ed] it documented so when she takes
[Cameron] back with her, [Mother and Father] cannot pin
kidnapping charges on her.”
           2.    The Department’s Investigation
       The Department made an unannounced visit on July 23,
2018 to Mother and Father’s home that they shared with
Cameron’s paternal uncle and grandmother. Although Mother
denied past substance and alcohol abuse, Mother admitted that
she drank alcohol occasionally and that she had used marijuana
and other drugs, including methamphetamine. Mother “stated
that she doesn’t regularly smoke meth anymore and the last time
she smoked before Saturday was 2 years ago.” Mother reported
that Father had been addicted to methamphetamine, but had
“stopped as well” following Cameron’s birth. Mother stated that
she and Father were willing to drug test for the Department.
However, “Mother stated that she knows that her first test will
come out dirty but she doesn’t care [because] she knows that
she’s not addicted to meth.”
       Father admitted that he had used methamphetamine about
four times a week over a 10-year period. Father stated he had
stopped using methamphetamine when Cameron was born and
that, prior to July 21, he had not used methamphetamine in
about a month. Father stated that Mother previously had used
methamphetamine as well, but that she had quit two years ago.
Father admitted that he had a “few possession of narcotics
charges in the past,” with some of the charges still pending.
Father also stated there were “gun charges” pending against him.




                               3
      The Department made an unannounced visit to Britny’s
residence on July 24, 2018. Britny lived with her husband Ryan
and her eight-year-old son. Cameron appeared healthy, well-
groomed, appropriately dressed, and free from visible signs of
abuse or neglect. The Department observed that Cameron was
comfortable in Britny’s arms during a feeding. Britny was
concerned about Cameron’s well-being in light of Mother’s and
Father’s history of substance abuse. Britny stated she was able
and willing to care for Cameron. On July 24, 2018, Mother and
Father tested positive for amphetamine, methamphetamine, and
cocaine. On July 31, 2018, Mother and Father tested positive for
methamphetamine, and Mother also tested positive for
amphetamine. On August 8, 2018, Father “stated that he was
under the influence and had used meth that day.”
      On August 8, 2018, the juvenile court issued an order to
remove Cameron from his parents’ custody. The Department
detained Cameron from Mother and Father and placed him with
Britny.
           3.    Dependency Petition
       The Department filed a dependency petition on August 10,
2018, alleging two counts pursuant to section 300, subdivision
(b)(1). In count b-1, the Department alleged that Mother “has a
history of substance abuse, including marijuana, and is a current
user of amphetamines, methamphetamines, and cocaine, which
renders [Mother] unable to provide regular care and supervision
of [Cameron].” In count b-2, the Department alleged that Father
“has a ten-year history of substance abuse and is a current user
of amphetamines, methamphetamines, and cocaine, which
renders [F]ather unable to provide regular care and supervision
of [Cameron].” The Department further alleged that Mother’s




                                4
and Father’s “substance abuse . . . endangers [Cameron’s]
physical health and safety and places [Cameron] at risk of
serious physical harm and damage.”
           4.    Detention Hearing
      At the August 13, 2018 detention hearing, after finding a
prima facie case for detaining Cameron and finding that he was a
person described by section 300, the juvenile court detained
Cameron from Mother and Father and placed him with Britny
under the Department’s supervision. The juvenile court ordered
weekly random drug and alcohol testing, a six-month drug
program, and individual counseling for Mother and Father. The
juvenile court also ordered monitored visitation for Mother and
Father. Mother and Father did not attend the hearing. The
juvenile court scheduled the jurisdiction hearing for September
13, 2018 and the disposition hearing for October 12, 2018.
      B.   Jurisdiction and Disposition Hearings
           1.    The Department’s Jurisdiction and Disposition
                 Report
      Britny told the Department that Mother and Father “were
dropping Cameron off to her every weekend since he was born to
care for him while they went to party on the weekends.” Britny
stated Mother had a five-year “methamphetamine problem.”
According to Britny, Mother admitted that she was having a
“hard time getting off from using methamphetamine.” After
Cameron was detained, Father admitted to Britny that he “has a
10-year problem with methamphetamine.” Britny stated that
Father “had offered to sell her blue pills, which were ecstasy,”
and Mother had told her that Father sold methamphetamine and
cocaine. Britny expressed interest in adopting Cameron if




                                5
Mother and Father failed to reunify with him.
      Mother admitted that, after using methamphetamine on
July 21, 2018, she used the drug again the following week “due to
the stress she was experiencing from the detention of Cameron.”
Mother stated that she had not used since then and that she was
“learning to cope in other ways.” When asked about her
substance abuse history, Mother stated that “methamphetamine
was always around” and that “she was an occasional user and not
every day.” Mother stated that “her drug of choice was
marijuana” and that “she used to drink alcohol a lot also.”
Mother stated she completely stopped drinking alcohol and
smoking marijuana when she was pregnant with Cameron.
Although Mother admitted she had an “addictive personality,”
she stated: “I don’t feel like there’s a substance abuse issue. This
case shouldn’t be open.” Mother stated that “she does not
understand why [Britny] would do this to her.”
      Father stated that he had “‘done everything’ in regards to
drugs” and that he sold drugs to supply his own habit until he
was incarcerated for drug use. Father claimed that, before using
methamphetamine on July 21, 2018, he had been clean for about
two and a half to three years “with ‘sometimes a bump of coke.’”
Father stated that “a bump of coke ‘[was] nothing’ compared to
[his use] during his prime” “using drugs period.” Father stated
“he does not seek out drugs and ‘if it’s there it’s there.’” Father
“stated that he did not understand why he ‘got the short end of
the stick’ and [Cameron] was taken away.”
      Although Mother and Father stated they planned to do
everything necessary to reunify with Cameron, Mother and
Father did not appear for their scheduled drug testing
appointments on August 20, 2018. Britny reported that Father




                                 6
was falling asleep on the couch during his monitored visit with
Cameron on September 6, 2018. The Department advised
Mother and Father that, because of Cameron’s young age, “they
would more than likely only be granted 6 months to reunify with
[Cameron], and should they fail to reunify with [Cameron], the
Court could seek a permanent living arrangement for [Cameron]
through adoption or legal guardianship.”
           2.    September and October 2018 Hearings
       At the September 13, 2018 hearing, the juvenile court in a
“‘heart to heart’ conversation” with Mother and Father advised
them that they needed to comply with the court’s orders,
including participation in a “substance abuse program” and
submission to “weekly random drug testing.” The juvenile court
also ordered the Department to investigate an in-patient drug
treatment program for Mother. The juvenile court further
ordered Mother and Father to call Britny to confirm their
monitored visits 24 hours in advance. The juvenile court
admonished Mother and Father that, if they failed to visit
Cameron, the court “will cease [their] visits with [Cameron]
pending the next court hearing.” The juvenile court continued
the jurisdiction hearing to October 12, 2018.
       In an October 10, 2018 last minute information for the
court, the Department reported that Mother had failed to show
for a scheduled drug test on September 18 and that Father had
failed to show for a scheduled drug test on October 1. The
Department noted that, after Father had been arrested in Orange
County on October 2, he was released from jail on October 5.
Britny reported Father had not been visiting Cameron and
Mother’s visits with Cameron had been “sporadic.”




                               7
       At the October 12, 2018 jurisdiction and disposition
hearing, the juvenile court sustained both counts of the petition
under section 300, subdivision (b), declared Cameron a dependent
of the juvenile court, and placed Cameron with Britny under the
Department’s supervision. The juvenile court ordered Mother
and Father to participate in and complete a drug and alcohol
program with aftercare, parenting classes, individual counseling,
and a 12-step alcohol and narcotics program with a sponsor and
court card. The juvenile court also ordered Mother and Father to
submit to random on-demand weekly drug testing. The juvenile
court admonished Mother and Father “that due to the age of
[Cameron] being under 3 they have 6 months to show the court
substantial progress in their programs including testing clean in
order to receive further reunification services. If no progress is
made by then[,] the court will likely terminate their family
reunification services and set a permanent planning hearing for
[Cameron] which could be adoption.” The juvenile court
scheduled a six-month review hearing (§ 366.21, subd. (e)) for
April 12, 2019.
      C.    October 2018 - March 2019
            1.    The Department’s Report
       The Department reported that Father provided a “progress
letter” showing his enrollment in a six-month outpatient
substance abuse program on November 26, 2018. The letter
stated that Father had attended four individual and six group
sessions. While Father submitted to three drug tests through
this substance abuse program in 2018, Father failed to appear
for all nine scheduled drug tests with the Department’s
designated testing agency. The social worker reminded Father
that he needed to call the Department’s approved agency each




                                8
day and test with that agency. Father stated that “he had not
had time to enroll” in parenting or other programs because he
was a “busy man.” Father stated “that he has a lot of things to
worry about and things to take care of before he can worry about
the classes.” Although Father told the Department he was
attending a 12-step program, Father did not provide the
Department with his participation sign-in card or his sponsor’s
contact information.
       During a November 2, 2018 meeting with the Department,
Mother stated she and Father had not attended parenting classes
or individual counseling “‘because they [were] very busy trying to
get their things in order.’” Mother stated she was “‘trying to go
back to school’” and enroll in college. As of January 15, 2019,
Mother had not provided the Department with proof of
enrollment in a substance abuse program, parenting classes, or
individual counseling. While Mother had been previously
enrolled in a substance abuse program, Mother was discharged
for failure to attend on a regular basis. The counselor stated that
Mother “was not committed to the program and did not appear
willing to participate in the program.” Mother failed to submit to
the 11 drug tests scheduled between August 2018 and January
2019, stating that “she forgets” that she was required to call the
agency. Although Mother agreed to meet with the Department
on December 21, 2018 and January 11, 2019, she failed to attend
the meetings.
       Mother’s and Father’s monitored visits with Cameron
continued to be “inconsistent.” Britny reported that Mother and
Father did not appear interested in visiting with Cameron.
Britny cancelled a visit on October 24, 2018 when Mother and
Father “showed up to the visit and appeared to be under the




                                 9
influence.” Father stated that he and Mother could not regularly
attend their scheduled visits with Cameron because their car was
“‘always breaking down.’” However, Father also reported driving
“‘all over the place’ (Orange County, San Fernando Valley, Los
Angeles County) to complete his jobs and to visit friends.” The
Department reported that Mother and Father had not taken
advantage of the Department’s offer of transportation assistance.
       The Department reported that Britney and Ryan were
“very interested” in adopting Cameron and providing him “with a
safe, stable and loving environment in the event the parents fail
to reunify” with Cameron. The Department reported that
Britny’s family was relocating to North Carolina due to Ryan’s
military transfer and that they wanted Cameron to relocate with
them. Britny offered to stay in California with Cameron until the
juvenile court authorized Cameron’s travel to join the family in
North Carolina. The Department concluded that Mother and
Father “ha[d] shown minimal efforts in trying to reunify with . . .
Cameron.” The Department recommended that the juvenile
court terminate reunification services for Mother and Father.
            2.    Cameron’s Extended Visit to North Carolina
       On January 23, 2019, Cameron’s counsel filed a “walk on
request” asking the juvenile court to permit Cameron to travel
with Britny to North Carolina for an extended visit. The
Department recommended that the juvenile court allow Cameron
to travel to North Carolina with Britny’s family on the extended
visit in order to “maintain family ties and stability.” Britny and
Ryan expressed their willingness to travel from North Carolina to
California with Cameron to facilitate monitored visits with
Mother and Father.




                                10
        At a January 25, 2019 hearing, Cameron’s counsel argued:
“The caretaker also kept an extensive log which adds one more
updated visit. There were 32 no shows or canceled visits by the
Mother and 33 by the Father during this period just so the record
is complete. . . . She will return and make the child available.”
Although Mother and Father objected, the juvenile court granted
the request for Cameron’s extended visit to North Carolina with
Britny’s family. The juvenile court conditioned its order upon
Britny making Cameron available for “visits for the parents by
traveling to Los Angeles in a reasonable fashion.”
        The juvenile court found: “If either one of these parents did
anything to show the court they wanted [Cameron] back in their
life[,] I certainly would have had a different take on everything
but neither one of these parents have done anything. They
haven’t tested. They haven’t enrolled in programs. They have
[not] done anything. This is a child under the age of three. They
have less than three months to show the court that I should even
give them any more time. So, frankly, they have no sympathy
from me. . . . They have shown nothing to show me that they
really want to reunite with [Cameron], and . . . [Britny and Ryan]
are willing to bring [Cameron] back, allow a lot of these visits to
be made up while [Cameron] is here. And I see no reason [not] to
order an [Interstate Compact on the Placement of Children
(ICPC)] and allow the extended visit. So, over your objection, the
court is going to grant it. . . . And the extended visit will go
through the 25th of February. As I understand it, they’re
bringing [Cameron] back for the fetal alcohol syndrome
appointment that’s already set.” The juvenile court ordered the
Department to initiate an ICPC home assessment for Britny and
Ryan in North Carolina. The juvenile court also set a review




                                 11
hearing for February 25, 2019.
            3.    Father’s Application for Rehearing
       On February 4, 2019, Father filed an application for
rehearing of the juvenile court’s January 25, 2019 order allowing
Cameron’s extended visit in North Carolina. Father argued he
was “making progress in his court ordered case plan, and [was]
visiting with [Cameron], with the strong intent of reunification
with [Cameron].” Father further argued that Cameron’s
extended stay in North Carolina “impeded [his] reunification.”
After granting Father’s request for a rehearing, on March 4,
2019, the juvenile court ordered Cameron to remain with Britny
and extended Cameron’s North Carolina visit for 29 days. The
juvenile court ordered the Department “to exercise reasonable
efforts to facilitate visits” with Mother and Father. Father did
not attend the hearing. The juvenile court scheduled a review
hearing for March 25, 2019. Father did not appeal from the
January 25 or the March 4, 2019 order.
            4.    February and March 2019 Progress Hearings
      The Department reported that Father had been arrested in
Orange County on February 15, 2019 because Father “was
allegedly trying to steal from the Post Office.” Father had not
provided the Department with any information regarding
parenting classes, individual therapy, or a 12-step program.
Father also had not tested with the Department’s approved
agency. Father provided an updated progress letter from his
substance abuse center outpatient program. The letter stated
that Father had attended five additional individual sessions and
eight additional group sessions. Mother had failed to enroll in
any court-ordered programs and had not submitted to any drug




                                 12
testing.
       Britny reported Mother and Father had only contacted her
once since Britny’s family and Cameron arrived in North
Carolina. Father had “asked how the trip had gone, but did not
bother to ask about Cameron.” Father attended two of eight
scheduled visits with Cameron between February 1 and March 6,
2019 and arrived late to both visits. Mother arrived late for all
five visits she attended.
       At hearings on February 25 and March 25, 2019, the
juvenile court extended Cameron’s visit in North Carolina.
      D.    Six-Month Review Hearing
            1.    The Department’s Reports
      The Department reported that Britny and Ryan were
committed to adopting Cameron if he did not reunify with Mother
or Father. Cameron was a “happy baby” and was reaching his
developmental milestones. Although Mother and Father each
stated that they wished to reunify with Cameron, the
Department reported that there was a high risk of future abuse
and neglect if Cameron was returned to Mother and Father.
Despite monthly reminders, Father had failed to submit to a
single drug test with the Department’s approved agency. Father
had completed only two months of a six-month substance abuse
program (in part due to his incarceration), had not completed an
aftercare program, had not provided proof of enrollment or
attendance for a 12-step program or proof of a sponsor in such a
program, and had not provided proof of enrollment or any
progress letter for a parenting program or individual counseling.
When the Department asked Father why he had not complied,
Father stated: “[H]e ha[d] not ‘gotten to it’ because he [was] busy
with taking care of his disabled mother, working his odd jobs and




                                13
meeting with his probation officer.” Mother had failed to show
proof of compliance with any aspect of her case plan.
       Although Britny and Cameron continued to travel from
North Carolina to Los Angeles for Mother’s and Father’s
monitored visitation, Mother and Father continued to have
“inconsistent visits” with Cameron, including cancelled visits and
late arrivals. Mother and Father had missed 38 scheduled visits
with Cameron since August 2018. The Department concluded
that Mother and Father had “shown little to no effort in
complying with the Court ordered programs.” The Department
recommended that the juvenile court terminate reunification
services for Mother and Father and schedule a section 366.26
selection and implementation hearing for Cameron. In an April
12, 2019 last minute information for the court, the Department
reported that Mother and Father provided the Department with
letters on April 9, stating that Mother and Father had enrolled in
a parenting program on March 28 and completed two of the
program’s 10 units.
            2.    April 2019 Hearings
       At the April 12, 2019 six-month review hearing (§ 366.21,
subd. (e)), the juvenile court observed that the parents were “not
in compliance with the case plan” and that “there [was] no
likelihood they will be able to reunite” with Cameron. Father’s
counsel requested that the juvenile court set the matter for a
contested hearing. Although Father “failed to provide a single
test result and he’s missed every single [agency] test,” the
juvenile court scheduled a contested hearing.
       At the April 19 contested hearing, Father’s counsel argued,
although Father had not drug tested with the Department’s
approved agency or begun individual counseling, Father had been




                               14
consistently enrolled in a substance abuse program and had been
testing for the program; he had a sponsor; and he had enrolled in
and completed four of a parenting program’s 12 classes. Father’s
counsel also argued that Father had visited Cameron the
previous week while Cameron was in Southern California.
Mother’s counsel joined with Father’s counsel in asking the
juvenile court to order continued reunification services for the
parents, arguing that Mother had enrolled in drug and parenting
programs and that she visited with Cameron when he was in
Southern California. The juvenile court ruled that “both parents
[were] in meager compliance with the case plan. There [was] no
likelihood that they would reunite” with Cameron. The juvenile
court therefore terminated reunification services and set a
selection and implementation hearing for August 16, 2019. The
juvenile court ordered another 30-day extended visit for Cameron
with Britny and Ryan in North Carolina. The juvenile court did
not order continued monitored visits for Mother and Father
because “the goal is now a permanent plan for [Cameron].” At
nonappearance progress hearings on May 21, June 18, and July
18, 2019, the juvenile court issued orders extending Cameron’s
North Carolina visit.
      E.   Selection and Implementation Hearing
           1.    The Department’s Status Reports
      The Department reported that, although Britny had
encouraged Mother and Father to call or video chat with
Cameron, Mother and Father did not attempt to communicate
with Cameron. The Department also reported that a North
Carolina social worker visited Britny’s home in June and
observed it to be a safe and positive environment for Cameron.
Cameron was “developmentally on track,” “healthy,” and




                               15
“comfortable” with Britny and Ryan. The Department reported
that Cameron “appears to be thriving” with Britny’s family.
Britny reported that, after not receiving any calls or texts from
Mother or Father for several months, Father sent Cameron a
birthday card, stating: “‘Daddy is very sick, but I’m going to get
better and come get you.’”
            2.    August and October 2019 Hearings
      At the section 366.26 hearing on August 16, 2019, the
juvenile court continued the hearing to October 11 and ordered
the Department to provide further information regarding
Cameron’s adoption assessment and the North Carolina ICPC
investigation. Because Father was incarcerated in Orange
County, the juvenile court ordered the Department to submit an
in-and-out order for Father to be transported to the continued
section 366.26 hearing.
      On October 11, 2019, the juvenile court continued the
section 366.26 hearing to December 6, 2019 because Father had
not been transported to court. The juvenile court ordered the
Department to submit an in-and-out order for Father to be
transported to the December 6 hearing. The juvenile court also
ordered the Department to give Father notice of the December 6
hearing. On November 6, 2019, the juvenile court issued the in-
and-out order requiring Father to be transported to the section
366.26 hearing on December 6. The Department transmitted the
order to the Orange County jail in which Father was
incarcerated. The Department also gave Father notice of the
section 366.26 hearing.




                                16
            3.    December 6, 2019 Hearing
       A statewide tracking sheet dated December 5 indicated
that Father “ha[d] current Orange County court dates pending
[and was] unavailable to L.A. County at this time.” Because
Father was not present at the December 6, 2019 hearing,
Father’s counsel requested a continuance. In rejecting Father’s
request for a continuance, the juvenile court ruled: “I made
attempts to bring him in. We have good notice to Father in
Orange County but they won’t let him go. So, unfortunately,
we’ve given proper notice and we’re going forward. . . . The report
reflects that we have good notice to both Mother and Father.”
After Father’s counsel “objected to the termination of parental
rights,” the juvenile court found by clear and convincing evidence
“that it would be detrimental to [Cameron] to be returned” to
Mother and Father and that Cameron was adoptable. The
juvenile court terminated Mother’s and Father’s parental rights
and transferred Cameron’s care, custody, and control to the
Department for adoptive planning and placement. The juvenile
court designated Britny and Ryan as the prospective adoptive
parents.
       By notice dated February 3, 2020, Father appealed from
the juvenile court’s December 6, 2019 order terminating his
parental rights.
                          DISCUSSION
       The juvenile court erred when it terminated Father’s
parental rights at the December 6, 2019 hearing without Father
being transported to court as required by Penal Code section
2625, subdivision (d). The Department, however, argues “any
error in proceeding in [Father’s] absence was harmless.” The
Department further argues that “[c]ounsel for Father was given




                                17
the opportunity to be heard . . . but never raised the parental
benefit exception” and that “there was ample evidence that
Father had not maintained consistent visitation, contact, or even
interest in [Cameron].” Father contends the juvenile court’s error
was prejudicial because, “[h]ad David been allowed to be present
for the section 366.26 hearing [,] he could have provided
information to the court about the quality of his relationship with
Cameron and made the argument that he had more contact with
[Britny] than she was indicting [sic] to the social worker.”
However, even if Father did not forfeit the argument that the
beneficial parental relationship exception applied because his
counsel failed to raise it at the section 366.26 hearing, it was not
reasonably probable that there would have been a more favorable
outcome had Father been present at the hearing.
      A.    The Juvenile Court’s Error in Terminating Father’s
            Parental Rights in His Absence Was Harmless
            1.    Applicable Law and Standard of Review
                  a.    Penal Code section 2625
       In enacting Penal Code section 2625, the Legislature has
devised a scheme by which state prisoners may physically appear
at the section 366.26 hearing if they wish. (In re Gray U. (1982)
136 Cal.App.3d 494, 498.) Penal Code section 2625, subdivision
(d), prohibits terminating parental rights under section 366.26
without the physical presence of an incarcerated parent unless
the parent has knowingly waived his or her right to appear:
“Upon receipt by the court of a statement from the prisoner or his
or her attorney indicating the prisoner’s desire to be present
during the court’s proceedings, the court shall issue an order for
the temporary removal of the prisoner from the institution, and
for the prisoner's production before the court. No proceeding




                                18
under . . . Section 366.26 of the Welfare and Institutions Code . . .
may be adjudicated without the physical presence of the prisoner
or the prisoner’s attorney, unless the court has before it a
knowing waiver of the right of physical presence signed by the
prisoner or an affidavit signed by the warden, superintendent, or
other person in charge of the institution, or his or her designated
representative stating that the prisoner has, by express
statement or action, indicated an intent not to appear at the
proceeding.”
      The Supreme Court in In re Jesusa V. (2004) 32 Cal.4th 588
confirmed that the reference in the statute to the “physical
presence of “‘the prisoner or the prisoner's attorney’”” did not
mean only the presence of the incarcerated parent's lawyer was
required. (Id. at p. 622.) Analyzing the legislative history of the
provision, the Supreme Court held the word “or” in this phrase is
properly given a “conjunctive meaning”: “These materials reveal
a strong legislative interest in enabling the prisoner to attend the
hearing, an interest that would be undermined by interpreting
the statute to make the attorney’s presence sufficient in every
case.” (Id. at p. 623.)
      The Jesusa V. Court held violation of Penal Code section
2625, subdivision (d), was not jurisdictional and, therefore, not
reversible per se. The Court explained, “[W]e have regularly
applied a harmless-error analysis when a defendant has been
involuntarily absent from a criminal trial. [Citations.] We do not
believe the Legislature intended a different result in the
analogous circumstance here, when a prisoner is involuntarily
absent from a dependency proceeding.” (Jesusa V., supra, 32
Cal.4th at p. 625.) The Court concluded the familiar Watson
harmless error standard should be applied—that is, reversal is




                                 19
not required unless it is reasonably probable that a result more
favorable to the appealing party would have been reached in the
absence of the error. (Ibid.; accord, In re M.M. (2015) 236
Cal.App.4th 955, 963-964; see generally In re Celine R. (2003) 31
Cal.4th 45, 59-60 [harmless error doctrine applies in dependency
cases; dependency court order should not be set aside unless it is
reasonably probable the result would have been more favorable to
the appealing party but for the error].)
                    b.    Beneficial parental relationship exception
                          to termination of parental rights
       “The section 366.26 hearing is a critical late stage in a
dependency proceeding. The child has been under juvenile court
jurisdiction for an extended period following the dispositional
order, and the court has held one or more review hearings to
consider a return to parental custody. [Citation.] At the section
366.26 hearing, the focus shifts away from family reunification
and toward the selection and implementation of a permanent
plan for the child. [Citation.] . . . If adoption is likely, the court is
required to terminate parental rights, unless specified
circumstances compel a finding that termination would be
detrimental to the child.” (In re S.B. (2009) 46 Cal.4th 529, 532;
see In re Celine R., supra, 31 Cal.4th at p. 53 [“[I]f the child is
adoptable . . . adoption is the norm. Indeed, the court must order
adoption and its necessary consequence, termination of parental
rights, unless one of the specified circumstances provides a
compelling reason for finding that termination of parental rights
would be detrimental to the child”]; In re Noah G. (2016) 247
Cal.App.4th 1292, 1299 [“‘[w]henever the court finds “that it is
likely the child will be adopted, the court shall terminate
parental rights and order the child placed for adoption”’”].)




                                   20
       Section 366.26 requires the juvenile court to conduct a two-
part inquiry at the selection and implementation hearing. First,
the court determines whether there is clear and convincing
evidence the child is likely to be adopted within a reasonable
time. (Cynthia D. v. Superior Court (1993) 5 Cal.4th 242, 249-
250; In re D.M. (2012) 205 Cal.App.4th 283, 290.) Then, if the
court finds by clear and convincing evidence the child is likely to
be adopted, the statute provides “the court shall terminate
parental rights” unless the parent opposing termination can
demonstrate one of the enumerated statutory exceptions applies.
(§ 366.26, subd. (c)(1)(A) & (B); see Cynthia D., at pp. 250, 259
[when the child is adoptable and declining to apply one of the
statutory exceptions would not cause detriment to the child, the
decision to terminate parental rights is “‘relatively automatic’”].)
“One exception to adoption is the beneficial parental relationship
exception. This exception is set forth in section 366.26,
subdivision (c)(1)(B)(i) which states: ‘[T]he court shall terminate
parental rights unless either of the following applies: [¶] . . . [¶]
(B) The court finds a compelling reason for determining that
termination would be detrimental to the child due to one or more
of the following circumstances: [¶] (i) The parents have
maintained regular visitation and contact with the child and the
child would benefit from continuing the relationship.’” (In re
Noah G., supra, 247 Cal.App.4th at p. 1300.) “Application of the
beneficial parent-child relationship exception consists of a two-
prong analysis. [Citation.] The first prong inquires whether
there has been regular visitation and contact between the parent
and child. [Citation.] The second asks whether there is a
sufficiently strong bond between the parent and child that the
child would suffer detriment from its termination. [Citation.] [¶]




                                 21
The first prong is quantitative and relatively straightforward,
asking whether visitation occurred regularly and often.
[Citation.] [¶] In contrast, the second prong involves a
qualitative, more nuanced analysis, and cannot be assessed by
merely looking at whether an event, i.e. visitation, occurred.
Rather, the second prong requires a parent to prove that the bond
between the parent and child is sufficiently strong that the child
would suffer detriment from its termination. [Citation.] In
applying this exception, the court must take into account
numerous variables, including but not limited to (1) the age of the
child, (2) the portion of the child’s life spent in the parent’s
custody, (3) the “‘positive’” or “‘negative’” effect of interaction
between parent and child, and (4) the child’s unique needs.”
(In re Grace P. (2017) 8 Cal.App.5th 605, 612-613.)
       “The [parent] has the burden of proving [his or] her
relationship with the children would outweigh the well-being
they would gain in a permanent home with an adoptive parent.
[Citations.] Evidence of frequent and loving contact is not
enough to establish a beneficial parental relationship.
[Citations.] The [parent] also must show [he or] she occupies a
parental role in the children’s lives.” (In re Noah G., supra, 247
Cal.App.4th at p. 1300; see In re K.P. (2012) 203 Cal.App.4th 614,
621 [“[n]o matter how loving and frequent the contact, and
notwithstanding the existence of an ‘emotional bond’ with the
child, ‘the parents must show that they occupy “a parental role”
in the child’s life’”]; In re C.F. (2011) 193 Cal.App.4th 549, 556
[“‘[w]here a biological parent . . . is incapable of functioning in
that role, the child should be given every opportunity to bond
with an individual who will assume the role of a parent’”]; In re
Autumn H. (1994) 27 Cal.App.4th 567, 577 [severing the




                                22
relationship between the parent and the child was not
“detrimental to [the child] because the relationship was one of
friends, not of parent and child”].) Moreover, “[b]ecause a section
366.26 hearing occurs only after the court has repeatedly found
the parent unable to meet the child’s needs, it is only in an
extraordinary case that preservation of the parent’s rights will
prevail over the Legislature’s preference for adoptive placement.”
(In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1350.)2
            2.    The Juvenile Court’s Error Was Harmless
       At the section 366.26 selection and implementation hearing
on October 11, 2019, the juvenile court continued the matter to
December 6, 2019 and later issued an in-and-out order for Father
to be transported to court on that date as well. However, Father
was not present on December 6, and nothing in the record
suggested he had signed a waiver indicating he did not wish to
appear. Because of Father’s absence, his counsel objected and
requested a continuance. The juvenile court erred in proceeding
in Father’s absence. (In re Jesusa V., supra, 32 Cal.4th at
pp. 623-624; In re M.M., supra, 236 Cal.App.4th at pp. 962-963.)
Although Father’s counsel also objected to the termination of
Father’s parental rights, his counsel did not suggest that Father


2      The California Supreme Court granted review in In re
Caden C., S255839, on July 24, 2019, and asked the parties to
brief and argue the following issues: “(1) What standard of
review governs appellate review of the beneficial parental
relationship exception to adoption? (2) Is a showing that a parent
has made progress in addressing the issues that led to
dependency necessary to meet the beneficial parental
relationship exception?”




                                23
contended the beneficial parental relationship exception to
termination applied, let alone present any evidence or argument
on the point. Assuming the argument was not forfeited by
counsel’s failure to raise the statutory exception (see In re S.B.
(2004) 32 Cal.4th 1287, 1293 [“a reviewing court ordinarily will
not consider a challenge to a ruling if an objection could have
been but was not made in the trial court,” although forfeiture is
not “automatic”]; In re E.A. (2012) 209 Cal.App.4th 787, 790
[“General objections are insufficient to preserve issues for review.
[Citation.] The objection must state the ground or grounds upon
which the objection is based”]), it was not reasonably probable
that the juvenile court would have applied the beneficial parental
relationship exception had Father been present at the section
366.26 hearing.
       Although Father argues that “he had more contact with
[Britny] than she was [indicating] to the social worker,” the
record does not reflect that Father could have added anything to
the information already before the juvenile court. The evidence
established that Father did not maintain regular visitation and
contact with Cameron. After the Department reported at the
contested six-month review hearing in April 2019 that Father
had missed 38 visits with Cameron, the juvenile court concluded
“there [was] no likelihood” Father would reunite with Cameron
and terminated Father’s reunification services. At that hearing,
Father did not argue that he had more contact with Britney than
was reflected in the Department’s reports. After the six-month
review hearing, Father did not maintain contact with Cameron
while he was in North Carolina, and Father missed most of the
scheduled visits when Cameron returned to Southern California.
Given Father’s lack of regular visitation and contact with




                                24
Cameron, it was not reasonably probable that the juvenile court
would have determined that Cameron had a beneficial
relationship with Father or the court would have selected a
permanent plan other than adoption had Father been present at
the hearing. (§ 366.26, subd. (c)(1)(B)(i) [the juvenile court “shall”
terminate parental rights unless it finds a compelling reason for
determining termination would be detrimental to the child where
“[t]he parents have maintained regular visitation and contact
with the child and child would benefit from the continuing
relationship”]; see In re Breanna S. (2017) 8 Cal.App.5th 636,
646-647 [juvenile court’s decision may be based on “any or all of
the component determinations” of the beneficial parent-child
relationship]; In re Marcelo B. (2012) 209 Cal.App.4th 635, 643
[‘“[s]poradic visitation is insufficient’”].)
       Moreover, there was no dispute that Cameron was
adoptable and that Britny and Ryan wanted to adopt him.
Cameron was thriving with Britny and Ryan, with whom
Cameron had lived almost his entire life. Despite the juvenile
court’s “heart to heart” talk with Father in September 2018 and
the court’s October 2018 admonition regarding the limited period
available for Father to reunify with Cameron, as well as
numerous communications from the Department, Father’s
compliance with his case plan was “meager.” In fact, despite his
admitted substance abuse, Father failed to submit to a single
drug test with the Department’s approved agency or complete a
substance abuse program. He also failed to complete a 12-step
program or enroll in individual counseling. There was no
evidence that Father’s relationship with Cameron ““‘promote[d]
the well-being of the child to such a degree as to outweigh the
well-being the child would gain in a permanent home with new,




                                 25
adoptive parents.”’” (In re Marcelo B., supra, 209 Cal.App.4th at
p. 643; accord, In re Breanna S., supra, 8 Cal.App.5th at p. 646;
In re Amber M. (2002) 103 Cal.App.4th 681, 689; see In re
Anthony B. (2015) 239 Cal.App.4th 389, 396 [beneficial parental
relationship exception requires parent to demonstrate
“relationship remained so significant and compelling in [the
child’s] life that the benefit of preserving it outweighed the
stability and benefits of adoption”]; see generally In re
Cristella C. (1992) 6 Cal.App.4th 1363, 1372-1373 [“[u]nder
[section 366.26] there is no requirement that an absence of
benefit from continuing the [parent-child] relationship be proved
as an element of termination”].) Under these circumstances, we
conclude that it was not reasonably probable the juvenile court
would have applied the beneficial parental relationship exception
to termination of parental rights had Father been present at the
section 366.26 hearing.
       Father’s reliance on this court’s decision in In re M.M.,
supra, 236 Cal.App.4th 955 is misplaced. In In re M.M., an
incarcerated mother was involuntarily absent from an
adjudication/disposition hearing concerning allegations that she
failed to protect her four-year-old son when she took him with her
to engage in prostitution and that she failed to make appropriate
plans for his care while she was incarcerated. (Id. at pp. 958,
962.) The mother disputed the allegations in the petition,
telling social workers that she had been interviewing for a job
at a strip club and left her son in the car with her boyfriend.
(Id. at pp. 959-960.) The mother also “insisted” that the police
“must have lied” in their report of the incident. (Id. at p. 960.)
       This court in In re M.M., supra, 236 Cal.App.4th 955
concluded that the mother’s absence from the hearing was




                               26
prejudicial because “nothing suggested the court needed to
proceed immediately to adjudicate the petition and craft a
disposition order.” (Id. at p. 962.) We explained, “[The son] had
been placed with his maternal grandmother prior to the
scheduled hearing date, so a continuance would not have been
destabilizing or otherwise contrary to his interests.” (Ibid.) We
also emphasized “the vital role that live testimony plays in a
court’s assessment of credibility and its evaluation of conflicting
evidence.” (Id. at p. 964.) “Without hearing from [the mother]
and assessing her demeanor, the juvenile court rejected her
account” of the disputed events on which the court sustained
dependency jurisdiction. (Ibid.) “[I]f her oral testimony were
believed,” this court reasoned, “there is no doubt the result of the
challenged proceedings would have been more favorable to her.”
(Ibid.)
       Here, in contrast, there was no “conflicting evidence” on a
material issue and no need for the juvenile court to make
credibility determinations. Further, unlike the
jurisdiction/disposition hearing in In re M.M., the purpose of a
section 366.26 hearing is “to provide stable, permanent homes”
for dependent children. (§ 366.26, subd. (b).) Once the court has
decided to end parent-child reunification services, the legislative
preference is for adoption. (§ 366.26, subd. (b)(1); see In re
Marilyn H. (1993) 5 Cal.4th 295, 307 [once reunification efforts
have been found unsuccessful, the state has a “compelling”
interest in “providing stable, permanent homes for children who
have been removed from parental custody” and the court then




                                 27
must “concentrate its efforts . . . on the child’s placement and
well-being, rather than on a parent’s challenge to a custody
order”].)3

3       Father argues, had he been at the section 366.26 hearing,
“he could have also made the argument, that the trial court’s
January 2019, order allowing Cameron to be replaced to North
Carolina from California violated his fundamental rights.”
However, Father failed to appeal from the juvenile court’s orders
of January 25, 2019 and March 4, 2019 granting Cameron’s
request for an extended visit to North Carolina. (§ 395, subd.
(a)(l) [“[a] judgment in a proceeding under Section 300 may be
appealed in the same manner as any final judgment, and any
subsequent order may be appealed as an order after judgment”].)
By waiting to raise this argument on appeal from the order
terminating parental rights, Father forfeited the argument.
(In re S.B., supra, 46 Cal.4th at p. 532 [“‘“[a] consequence of
section 395 is that an unappealed disposition or postdisposition
order is final and binding and may not be attacked on an appeal
from a later appealable order”’”]; In re T.G. (2015) 242
Cal.App.4th 976, 984 [“[g]enerally speaking, ‘an unappealed
disposition or post disposition order is final and binding and may
not be attacked on an appeal from a later appealable order’”]; In
re A.A. (2012) 203 Cal.App.4th 597, 606 [mother’s failure to
challenge an earlier ruling by the juvenile court, “despite two
opportunities to raise the issue in this court (on appeal from the
disposition hearing . . . and by way of writ following the setting of
the § 366.26 hearing), forfeited any constitutional challenge”]; In
re A.S. (2009) 174 Cal.App.4th 1511, 1515, fn. 3 [“[a]n appeal
from the most recent order in a dependency case may not
challenge prior orders for which the statutory time for filing an
appeal has passed”]; In re Meranda P. (1997) 56 Cal.App.4th
1143, 1151 [“an appellate court in a dependency proceeding may
not inquire into the merits of a prior final appealable order on an
appeal from a later appealable order”].)




                                 28
                         DISPOSITION
      The juvenile court’s December 6, 2019 order is affirmed.



                                     DILLON, J.*



We concur:



      PERLUSS, P. J.



      FEUER, J.




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                29